Citation Nr: 1211357	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1943 to March 1946.  He died in March 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied the benefit sought on appeal.  The appellant appealed that decision and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died on March 29, 2007.  His Certificate of Death lists the immediate cause of death as a myocardial infarction.  Multiple rib fractures secondary to a fall is listed as a significant condition contributing to death.  At the time of the Veteran's death in March 2007, service connection was in effect for posttraumatic stress disorder (70 percent) and residual cephalgia, status post skull fracture (50 percent).  Total disability based on individual unemployability was granted effective from October 27, 2003.  

The appellant first claimed entitlement to service connection for the cause of the Veteran's death in July 2007.  In an October 2007 rating decision the RO denied entitlement to service connection for the Veteran's cause of death.  The precise course thereafter is somewhat unclear, but it appears that the RO issued additional rating decisions in February 2008 and March 2009, continued the earlier denial.  The appellant submitted a Notice of Disagreement (NOD) in July 2009.  The RO issued a Statement of the Case (SOC) in December 2009 and the appellant filed a Substantive Appeal (VA Form 9) in March 2010.  The appellant's claim is currently before the Board.  However, as noted above, further development is necessary.  

In this regard, the Board notes that the appellant, through her representative, has requested a hearing before the Board at the local RO using videoconferencing technology (videoconference hearing).  The appellant has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with her request, the appellant must be provided an opportunity to present testimony during a videoconference hearing.  See 38 C.F.R. § 20.700(e). 

Furthermore, as the claim is being remanded, the Board notes that Hupp v. Nicholson, 21 Vet. App. 342 (2007) requires that in cause of death claims, VA's duty to notify under 38 U.S.C.A. § 5103(a) must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Complete notice in compliance with Dingess v. Hartman, which informs the appellant of how VA determines effective dates should also be issued.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011), the appellant should be notified what information and evidence are still needed to substantiate her claim for service connection for the cause of the Veteran's death.  Included therein should be notice specifically tailored to comply with the Court's holding in Hupp as to claims for VA dependence and indemnity compensation, including an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a disorder not yet service-connected.  Depending on the appellant's response, all assistance due to her should then be provided by VA.  

2.  The RO/AMC should then undertake any such additional development as it deems proper with respect to the claim and follow all applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.  Following such development, the RO/AMC should review and readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  Finally, the RO/AMC must schedule the appellant for a videoconference hearing before a member of the Board.  The RO/AMC should notify the appellant of the date and time of the hearing and allow the appellant and her representative an opportunity to prepare for the hearing.  (The claims file should be returned to the Board in advance of the hearing.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


